Sub-Item 77O Rule 10f-3 Transactions THE DREYFUS/LAUREL FUNDS TRUST DREYFUS INTERNATIONAL BOND FUND On June 4, 2013, Dreyfus International Bond Fund, a series of The Dreyfus/Laurel Funds Trust (the “Fund”), purchased $5,830 of The Allstate Corporation, 3.15% Senior Notes due 6/15/23 – CUSIP #020002AZ4 (the "Senior Notes"). The Senior Notes was purchased from Wells Fargo Securities, a member of the underwriting syndicate offering the Notes, from their account. BNY Mellon Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. Wells Fargo Securities received a commission of .650% per Senior Note. No other member received any economic benefit. The following is a list of the syndicate’s primary members: BofA Merrill Lynch Barclays BNY Mellon Capital Markets, LLC Citigroup Credit Suisse Goldman, Sachs & Co. Deutsche Bank Securities J.P. Morgan Loop Capital Markets Morgan Stanley PNC Capital Markets LLC UBS Investment Bank US Bancorp Wells Fargo Securities Accompanying this statement are materials made available to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Fund’s Rule 10f-3 Procedures, at the Fund’s Board meetings held on October 30-31, 2013. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transactions THE DREYFUS/LAUREL FUNDS TRUST DREYFUS INTERNATIONAL BOND FUND On July 16, 2013, Dreyfus International Bond Fund, a series of The Dreyfus/Laurel Funds Trust (the “Fund”), purchased $4,450 Notes of The Goldman Sachs Group, Inc., 2.90% Notes due 7/19/18 – CUSIP # 38147MAA3 (the "Notes"). The Notes was purchased from Goldman Sachs & Co., a member of the underwriting syndicate offering the Notes, from their account. BNY Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. Goldman Sachs & Co. received a commission of .350% per Note. No other member received any economic benefit. The following is a list of the syndicate’s primary members: ABN AMRO Securities (USA) LLC ANZ Investment Bank Banca IMI S.p.A Barclays Capital Inc. BBVA Securities Inc. BB&T Capital Markets, a division of BB&T Securities, LLC BMO Capital Markets Corp. BNY Mellon Capital Markets, LLC CastleOak Securities, L.P. Credit Agricole Securities (USA) Inc. DBS Bank Ltd. Drexel Hamilton, LLC Fifth Third Securities, Inc. Goldman, Sachs & Co. Lloyds Securities Inc. Mizuho Securities USA Inc. Mischler Financial Group, Inc. RBC Capital Markets, LLC Samuel A. Ramirez & Company, Inc. SMBC Nikko Securities America, Inc. Standard Chartered Bank SunTrust Robinson Humphrey, Inc. UniCredit Capitial Markets LLC U.S. Bancorp Investments, Inc. Wells Fargo Securities, LLC Accompanying this statement are materials made available to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Fund’s Rule 10f-3 Procedures, at the Fund’s Board meetings held on October 30-31, 2013. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transactions THE DREYFUS/LAUREL FUNDS TRUST DREYFUS INTERNATIONAL BOND FUND On August 1, 2013, Dreyfus International Bond Fund, a series of The Dreyfus/Laurel Funds Trust (the “Fund”), purchased $2,800 of Credit Suisse AG, 6.50% Tier 2 Capital Notes due 8/8/23 – CUSIP # 22546DAA4 (the "Capital Notes"). The Capital Notes were purchased from Credit Suisse, a member of the underwriting syndicate offering the Capital Notes, from their account. BNY Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. Credit Suisse received a commission of 1.50% per Capital Note. No other member received any economic benefit. The following is a list of the syndicate’s primary members: ABN AMRO Banca IMI Banco Bilbao Vizcaya Argentaria, S.A. BofA Merrill Lynch Barclays BB Securities BMO Capital Markets BNY Mellon Capital Markets, LLC Capital One Securities CIBC Citigroup Commonwealth Bank of Australia COMMERZBANK Credit Suisse Danske Bank Deutsche Bank Securities Morgan Stanley nabSecurities, LLC Rabobank International RBC Capital Markets Santander SOCIETE GENERALE Scotiabank SunTrust Robinson Humphrey Swedbank AB TD Securities UniCredit Bank US Bancorp Wells Fargo Securities Accompanying this statement are materials made available to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Fund’s Rule 10f-3 Procedures, at the Fund’s Board meetings held on October 30-31, 2013. These materials include additional information about the terms of the transaction.
